Luke, J.
It is well settled that an attorney at law can not without special authority receive anything in discharge of his clients claim but the full amount in cash. Civil Code (1910), § 4956. Upon the agreed statement of facts the trial court did not err' in rendering the judgment complained of; and it was, (therefore, not error for the judge of the • superior court to overrule the certiorari.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.

Lawton Nalley, for plaintiff in error, cited:
Evans v. Collier,79 Ga. 319; Johnson v. Klassett,9 Ga. App. 733; Civil Code (1910), § 4389; Thompson v. McDonald, 84 Ga. 5; Macon & Augusta R. Co. v. Garrard, 54 Ga. 327.
Virlyn B. Moore, contra, cited:
Park’s Code, §§ 4956, 5795; Patterson y. Childs, 9 Ga. App. 646; Bell v. Kwilecki, 11 Ga. App. 9; Kaiser v. Hancoch, 106 Ga. 217; A. C. L. Railroad Co. v. Blalock, 8 Ga. App. 44 (4); Johnson v. Klassett, supra, distinguished.